Citation Nr: 1211471	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-00 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for condylomata acuminata.   


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a Veterans Services Representative


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, including service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2010, a hearing was held at the RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The judge fully explained the issue and suggested the submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In September 2010, the Board remanded the case for VA medical records, examination of the veteran, and readjudication.  VA clinical records have been obtained and associated with the claims folder.  The Veteran had VA skin examinations in November 2010 and December 2011.  The case was readjudicated by a supplemental statement of the case in January 2012.  In as much as the requested development has been substantially completed, the Board proceeds with its review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue developed for appellate consideration is as stated above.  Service-connection has not been established for all skin conditions.  A July 1972 rating decision granted service-connection for chronic condylomata acuminata of the penis and anal area.  Condylomata acuminata is a contagious projecting warty growth on the external genitals or at the anus, consisting of fibrous overgrowths covered by thickened epithelium showing koilocytosis, due to sexual contact with infection by human papilloma virus; it is usually benign, although malignant change has been reported, associated with particular types of virus.  Synonym: genital wart, venereal wart.  STEDMAN'S MEDICAL DICTIONARY, 397 (27th ed., 2000).  

An August 1994 rating decision denied presumptive service-connection for xerosis on the basis that it was not secondary to exposure to Agent Orange.  The Veteran has recently testified and told his doctors that he has had the condition since service.  This is a new and different claim for direct service-connection based on incurrence in service and post service continuity of symptoms.  The issue of entitlement to direct service-connection for dry scaly skin, variously diagnosed as dermatitis and xerosis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The service-connected condylomata acuminata is manifested by history only, without current manifestations.  


CONCLUSION OF LAW

The criteria for a compensable rating for condylomata acuminata are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7819 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In a letter dated in April 2005 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The initial notice letter was provided before the adjudication of his claim in December 2005.  A March 2006 letter provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The specific rating criteria were provided in the December 2006 statement of the case and the November 2008 notice from the RO.  Thereafter, the Veteran was afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  This cured any notice defects before the agency of original jurisdiction (AOJ) readjudicated the case by way of a supplemental statement of the case issued in January 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had VA examinations and medical opinions have been obtained.  He has also been afforded a hearing.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Discussion

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805) or impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2011).  

In this case, there is no claim or evidence that the service-connected condylomata acuminata involves the head, face, or neck, so rating as disfigurement of those areas under Diagnostic Code 7800 is not appropriate.  

In considering rating as scars, the rating criteria for scars changed effective October 23, 2008.  The change was applicable to claims received after that date or to claims in which the claimant specifically requested consideration of the new criteria.  Since the current claim was received in March 2005, before October 23, 2008, and there is no record of the Veteran requesting consideration under the new criteria, the following criteria apply.  See 38 C.F.R. § 4.118 (2011).  

Scars, other than head, face, or neck, that are deep or that cause limited motion will be rated as 10 percent disabling if they involve an area or areas at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent rating will be assigned if they involve an area or areas at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating will be assigned if they involve an area or areas at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating will be assigned if they involve an area or areas at least 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008, 2011).  

Scars, not of the head, face, or neck, that are superficial and nonlinear will be rated as 10 percent disabling if they involve an area or areas of 144 square inches (929 sq. cm.) or greater.  This is the only evaluation available under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008, 2011).  

Under 38 C.F.R. § 4.118, Diagnostic Code 7803 (effective prior to October 23, 2008) a 10 percent rating is warranted for superficial and unstable scars.  This was the only evaluation available under this diagnostic code.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  

Prior to October 23, 2008, the rating criteria provided that superficial scars that are painful on examination will be rated as 10 percent disabling.  This was the only evaluation available under this diagnostic code.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.).  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

Other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008, 2011).  

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board finds that any evidence not discussed herein does not provide support for the claim.  

The Veteran had a VA examination in January 1972.  He reported first noticing warts in the anal area in service.  He stated that he had been operated on for warts in August 1971, but they recurred and had been present since.  He said he sometimes had bleeding from the anal area.  The examiner found three small discrete warty excresences on the under surface of the penis after retraction of the prepuce.  There were multiple warty growths from a few millimeters to two centimeters in size at the anal orifice and on a few adjacent areas.  The findings were consistent with condylomata acuminata.  No other significant skin eruptions were noted.  The diagnosis was condylomata acuminata, penis and anal area, chronic.  

The same VA doctor examined the Veteran in October 1973.  The Veteran reported that the warts about the anal area were better.  He had had surgery at a private hospital in April 1973.  The surgeon told him that there were still some warts inside but not to worry about them.  He had not been back for follow-up.  The Veteran stated that after the surgery, he continued to have some itching about the anal area.  He used Phisohex to wash the area after each bowel movement to obtain relief from itching.  He stated that he still had bleeding at times and felt he still had warts higher up in the rectum.  Examination showed his penis and the visible anal area were free of any warty growth.  The Veteran was informed that proctoscopic examination would be necessary to determine if any warts were growing inside the rectum and he said he would have it done by his private doctor.  The remainder of the skin was free of any significant eruption.  The diagnosis was condylomata acuminata, penis and anal area, not found at this time.  

The report of the March 1999 VA skin examination shows the Veteran gave a history of perianal warts treated with surgery.  He reported improvement but stated that they still bothered him.  He complained of having to wash the area during working hours.  He also complained of dry itch skin.  Examination showed his skin to be diffusely dry and slightly scaly.  Perianal examination showed that there were no condylomas, blood, or fissures.  Diagnoses were history of condyloma and xerosis.  

The Veteran had a VA examination in December 2003.  The claims file was available and the discussion reflects that it was reviewed.  The Veteran recalled that during service, he required surgery for perirectal warts.  Since that time, he must use special genital cleaners on his buttocks, in the perirectal area.  He had not had any recurrence of the infection or warts, nor did he ever have penile warts.  Genitourinary examination revealed a normal circumcised penis without lesions or scars; normal scrotum, testes, and buttocks.  The examiner reported that there were no perirectal lesions, skin disease, or hemorrhoids visible.  The diagnosis was no condyloma acuminata found today.  

The report of the May 2005 VA skin examination reflects complaints of dryness and itching that started in service and continued to get worse and worse.  Itching was reportedly severe with the Veteran scratching through the night.  Examination showed his face to be clear.  His chest, abdomen, and back had mild xerosis.  The arms had xerosis.  The legs had xerosis scales that were almost icthyotic.  The course and onset was said to be intermittent and non-worsening.  Treatment was used as needed.  The Veteran did not use corticosteroids, immunosuppressive drugs, UVB (ultraviolet B light treatment), PUVA (psoralen-ultraviolet light treatment), or electron beam therapy.  There were no side effects of treatment.  There was no functional impairment.  There were no systemic symptoms, malignancy, or neoplasm, urticaria, vasculitis, erythema multiforme, acne, alopecia, scarring, or disfigurement.  The percent of the entire body affected was less than one (1) percent.  The percent of exposed area affected was less than one (1) percent.  The diagnosis was xerosis.  The examiner stated that no condylomata acuminata of the penis or anal area were seen that day.  

Records from a university hospital were received by VA in August 2005 and follow the Veteran from 2003.  They discuss problems not at issue here.  They do not contain any diagnosis of condylomata acuminata or reports of any warty growth on the external genitals or at the anus.  

In March 2008, the Veteran was seen by private physician, J. T., M.D., for chronic medical problems.  Complaints including prostate and urinary problems, as well as dry scaly skin.  Examination showed generally dry scaly skin.  The rectum had good tone and the prostate was +3-4.  Genitourinary examination was normal.  The testes were normal in size and consistency.  The pertinent assessments were benign prostatic hypertrophy and dry skin.  This report shows that the Veteran's skin, genital area, and anal area were examined, but there were no diagnoses of condylomata acuminata or findings of growth on the external genitals or at the anus.  

In April 2010, the Veteran and his wife appeared before the undersigned at the RO and presented sworn testimony.  The issues were explained by the judge.  The Veteran's wife reported that he had dry peeling and flaking skin on his legs, feet, and other parts of his body.  He had been given some type of cream for it.  She felt that the condition was getting worse.  The Veteran reported cracking and itching.  He had difficulty sleeping.  The judge suggested representation and further development.  

VA clinical records were associated with the claims folder in October 2010.  They show the Veteran had rectal examinations in October 1995 and August 2002 without any anal lesions being noted.  Between February 2005 and October 2008, the Veteran was seen approximately 14 times at the VA dermatology outpatient clinic.  There were diagnoses of xerosis, pruritis and tinea versicolor.  There were no diagnoses of condylomata acuminata.  There were no descriptions of any warty growth on the external genitals or at the anus.  

The report of the November 2010 VA examination of the Veteran's skin shows that the claims folder was reviewed.  He had a longstanding history of dry, itchy skin on the trunk and lower extremities.  Over-the-counter products have provided minimal improvement.  He reported that his dry, itchy skin began while he was on active duty.  Examination revealed the Veteran's trunk and lower extremities to have multiple scaly, dry, occasionally excoriated, often confluent patches of skin.  The onset and course were said to be intermittent and non-worsening.  Treatment was used as needed.  The Veteran did not use corticosteroids, immunosuppressive drugs, UVB, PUVA, or electron beam therapy.  There were no side effects of treatment.  There was no functional impairment.  There were no systemic symptoms, malignancy, or neoplasm, urticaria, vasculitis, erythema multiforme, acne, alopecia, scarring, or disfigurement.  The percent of the entire body affected was less than three (3) percent.  The percent of exposed area affected was zero (0) percent.  The diagnoses were dermatitis located predominantly on the trunk and lower extremities and xerosis versus superficial fungal infection versus less likely contact dermatitis.  The examiner did not report the presence of condylomata acuminata.  

The Veteran was again examined by another VA physician in December 2011.  The claims folder was reviewed.  The Veteran presented a longstanding history of dry itchy skin on his trunk and lower extremities.  He stated that his dry itchy skin began while he was on active duty.  Examination disclosed multiple scaly, dry, often confluent patches of skin over the trunk and lower extremities.  The onset and course were said to be intermittent.  Treatment was used as needed.  The Veteran did not use corticosteroids, immunosuppressive drugs, UVB, PUVA, or electron beam therapy.  There were no side effects of treatment.  There was no functional impairment.  There were no systemic symptoms, malignancy, or neoplasm, urticaria, vasculitis, erythema multiforme, acne, alopecia, scarring, or disfigurement.  The percent of the entire body affected was less than two (2) percent.  The percent of exposed area affected was zero (0) percent.  The diagnoses were dermatitis and xerosis (dry skin).  The examiner specified that no condylomata acuminata of the penis or anus was seen.  



Conclusion

The Veteran's condylomata acuminata caused symptoms including itching.  He currently experiences itching due to dry skin or xerosis.  Thus, it may seem to him that his service-connected condylomata acuminata is still symptomatic.  However, a general symptom, such as itching, is not a sufficient basis to determine that the Veteran still has condylomata.  As lay witnesses, neither the Veteran nor his wife have the necessary medical training and experience to diagnosis his current symptoms as being manifestations of condylomata acuminata.  For that, we must depend on the trained medical personnel.  See 38 C.F.R. § 3.159(a) (2011).  In this case, the medical personnel have repeatedly examined the Veteran and found that he now has xerosis and related skin dryness and scaling.  They have not associated this with the service-connected disability.  In 1973, the diagnosis was condyloma acuminata, penis and anal area, not found at this time.  The extensive medical records show that he was repeatedly examined over the following years but there has been no evidence of the service-connected skin lesions since 1973.  There have been no diagnoses of active condylomata acuminata or findings of its warty lesions.  Finally, in December 2011, an examiner specified that no condylomata acuminata of the penis or anus was seen.  

Compensation is based on the average impairment of earning capacity resulting from diseases or injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  In this case, the medical evidence provides a preponderance of evidence showing that the service-connected disability does not meet any of the criteria, set forth above, for a compensable rating.  Specifically, there are no manifestations analogous to scarring that could be rated by analogy to Diagnostic Codes 7801, 7802, 7803, 7804 or 7805.  38 C.F.R. § 4.20 (2011).  Similarly, there is no competent medical evidence that the service-connected disability impairs function in any way.  38 C.F.R. § 4.118, Diagnostic Code 7819 (2011).  In the absence of any evidence supporting a compensable rating, a noncompensable rating must be continued.  38 C.F.R. § 4.31 (2011).  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  We conclude that the service-connected condylomata acuminata has not significantly changed and uniform rating is appropriate in this case.  At no time during the rating period has the disability met the criteria for a compensable rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected condylomata acuminata has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The evidence in this case shows that the condylomata acuminata does not combine with the Veteran's other service-connected disabilities, diabetes mellitus and erectile dysfunction, to render him unemployable.  That is, the record here does not raise a TDIU claim.  


ORDER

A compensable rating for condylomata acuminata is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


